Citation Nr: 1606500	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  15-00 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to increases in the ratings for recurrent urolithiasis/nephrolithiasis (currently assigned "staged" ratings of 30 percent from October 22, 2010 and 0 percent prior to that date).   



REPRESENTATION

Appellant represented by:	David Anaise, Esq.



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1971 to November 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, increased the rating for the urolithiasis to 10 percent, effective October 22, 2010.  An interim (November 2014) rating decision increased the rating for urolithiasis/nephrolithiasis to 30 percent, effective October 22, 2010.  

[Notably, in August 2010 the Veteran had initiated an appeal of (filed a notice of disagreement with) the rating for urolithiasis assigned by the May 2010 rating decision that granted service connection for urolithiasis.  In a separate statement received by VA on October 22, 2010 (the day he filed the claim for an increased rating for urolithiasis) the Veteran withdrew his appeal of the May 2010 rating decision.]  

In a September 2012 statement, the Veteran alleged clear and unmistakable error (CUE) in a February 1973 rating decision in that it denied service connection for a kidney disability.  Such CUE claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it.  It is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed Reg. 57,660 (Sept. 24, 2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.





REMAND

The Board finds that further development of the record is needed for a proper adjudication of the matters on appeal.  As the Veteran's claim for increase was received October 22, 2010, the period for consideration extends retroactively to October 22, 2009 (one year prior) and continues to the present.  Records of VA treatment the Veteran has received from January 2009 to October 2011 are associated with the record; records of subsequent VA treatment are not (the Veteran has cited to reports of recent VA evaluation/treatment, date unspecified).  Significantly, a November 2014 statement of the case (SOC) lists VA treatment records from April 2012 to October 2014 as pertinent evidence, but a review of the record did not find such records to have been associated with his claims file.  VA treatment records are constructively of record, and all records of the Veteran's VA treatment for the disability at issue to the present are relevant evidence that must be secured (The Board notes that it does not have access to auxiliary medical records storage systems such as "Capri".)  

Furthermore, it appears there relevant private treatment records are also outstanding.  A June 2010 VA treatment record notes the Veteran was taking on medication prescribed by a private provider; the most records of private treatment associated with his record are from August 2005.  Complete records from all private providers who have provided the Veteran treatment for urolithiasis/nephrolithiasis since October 2009 must be secured.  

In addition, in a November 2015 statement, the Veteran reported he receives Social Security Administration (SSA) benefits (but did not specify whether the award was based on age or disability).  Medical records considered in connection with any SSA disability benefits award are constructively of record and must be secured.  

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ascertain whether the Veteran's SSA benefits are based on age/longevity or on disability, and, if the latter, secure for the record from SSA copies of their decision awarding him SSA disability benefits and the record upon which the award was based.  If such records are unavailable, the reason for their unavailability must be explained for the record.

2. The AOJ should advise the Veteran that the complete records of all evaluations or treatment he received for his kidney disability from October 2009 to the present are pertinent evidence in the matter at hand, and ask him to identify all providers of such evaluations and treatment and provide authorizations for VA to secure complete records from all private providers identified.  The AOJ should secure for the record complete clinical records from all providers identified.  If any private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received.  

The AOJ should specifically secure for the record copies of the complete records of all VA evaluations and treatment the Veteran received for his kidney disability from October 2009 to the present.  If any such records are unavailable (because they are irretrievably lost or have been destroyed), it must be so certified for the record.  

3. The AOJ should then review the record and arrange for any further development indicated, to include arranging for a contemporaneous examination if additional evidence received suggests they may have worsening (or the Veteran reports lay-observable symptoms of worsening).  The AOJ should then review the entire record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his attorney opportunity to respond and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

